Case 4:20-cv-00896-ALM-KPJ Document 20-12 Filed 12/28/20 Page 1 of 2 PageID #: 191




      1
                                          Exhibit K
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             74
Case 4:20-cv-00896-ALM-KPJ Document 20-12 Filed 12/28/20 Page 2 of 2 PageID #: 192




       1   Closed Posilions Manage Dividends                                                                                                     Bela view

            Overv ew      Dividend View        Fund Performance
       2                                                                                                       AS OF !2/22'2020 5'11 Pt.l 6T O C* [I

                                                                 Today s          Total   Current      % of
       3     Symbol                               Last Price   GainlLoss     Gain/Loss     Value    Account Quantity        Cost Basis     52-Week Range
             FB                                     $267.09        -S3.44        -S3.44
                                                                                          $53 .18
                                                                                                                               $537.62
            FACE800K INC-CLASS A                                                                     53.60% 2                             5137.10 5304.67
       4                                             -$5.70       -0.64';.      -0.64                                   $268.81 / Share

            Pending Activity                                                              S462 38

       5    Account Total
                                                                   -53. 4        -S3. 4
                                                                                          $996.56
                                                                  -0.34%        -0.6 %

       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                    75
